Name: 83/604/EEC: Commission Decision of 29 November 1983 on the implementation of the reform of agricultural structure in the United Kingdom pursuant to Council Directives 72/159/EEC and 75/268/EEC (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  agricultural policy; NA;  Europe
 Date Published: 1983-12-09

 Avis juridique important|31983D060483/604/EEC: Commission Decision of 29 November 1983 on the implementation of the reform of agricultural structure in the United Kingdom pursuant to Council Directives 72/159/EEC and 75/268/EEC (Only the English text is authentic) Official Journal L 347 , 09/12/1983 P. 0058 - 0058*****COMMISSION DECISION of 29 November 1983 on the implementation of the reform of agricultural structure in the United Kingdom pursuant to Council Directives 72/159/EEC and 75/268/EEC (Only the English text is authentic) (83/604/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), as last amended by Directive 81/528/EEC (2), and in particular Article 18 (3) thereof, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming in certain less-favoured areas (3), as last amended by Directive 80/666/EEC (4), and in particular Article 13 thereof, Whereas, pursuant to Article 17 (4) of Directive 72/159/EEC, the Government of the United Kingdom has notified the following laws, regulations and administrative provisions: - Statutory Instrument 1983 No 923: The Agriculture and Horticulture Grant (Variation) (No 2) Scheme 1983, - Statutory Instrument 1983 No 924: The Agriculture and Horticulture Development (Amendment) (No 2) Regulation 1983, - Statutory Instrument 1983 No 925: The Farm and Horticulture Development (Amendment) (No 2) Regulation 1983; Whereas, under Article 18 (3) of Directive 72/159/EEC and Article 13 of Directive 75/268/EEC, the Commission has to decide whether, having regard to the objectives of the said Directives and to the need for a proper connection between the various measures, such laws, regulations and administrative provisions comply with the Directives and thus satisfy the conditions for financial contribution by the Community; Whereas it can therefore be established that the abovementioned laws, regulations and administrative provisions satisfy the conditions and objectives of Directives 72/159/EEC and 75/268/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The laws, regulations and administrative provisions for the implementation of Directives 72/159/EEC and 75/268/EEC in the United Kingdom listed in the preamble hereto, satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 15 of Directive 72/159/EEC and Article 13 of Directive 75/268/EEC. Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 29 November 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 96, 23. 4. 1972, p. 1. (2) OJ No L 197, 20. 7. 1981, p. 41. (3) OJ No L 128, 19. 5. 1975, p. 1. (4) OJ No L 180, 14. 7. 1980, p. 34.